DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The after final amendment is entered, the finality of the office action mailed on December 23, 2020 is withdrawn, and the prosecution has been reopened to set forth a new rejection of record.  The time for reply resets from the mailing of the instant office action.

Status of the claims
Claims 1, 2, 8-11, and 13-18 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shore et al (2018) World journal of urology, 36:801-809 (here in after Shore 2018) in view of Shore et al. in (Ther. Adv. Chronic Dis. (2011) 2(6), 377–383 (hereinafter “Shore 2011”) and Nymox clinical trial (Hereinafter “Nymox”).
Regarding claim 1, Shore, 2018 teaches the administration of Fexapotide triflutate (FT) to treat and destroy gland over growth (Page 802, column 1, line 11). Shore 2018 further teaches that “administration of FT showed no molecular side effects (p. 807, col. 1, line 18-19). The PK analysis showed no extraprostatic signal indicating that FT has no measureable contact with tissues outside the prostate” (Page 807, column 1, 3rd paragraph, line 12-15). Since the PK analysis doesn’t show the presence of FT in surrounding tissues, it is anticipated that administration of FT will substantially preserve the surrounding tissues. Shore 2018 discloses that FT is injected into the transition zone of the prostrate (page 802, col. 1, 2nd paragraph, line 24-25). It is therefore inferred that the re-injection can be at a different location of the transition zone which would read on administration to multiple locations. In addition, Shore 2018 also discloses that even though the studies were targeted to the transition zone, it is possible that the 10 mL injections also entered to some extent the peripheral prostate zones where PCa is usually found (p. 807, col. 2, last paragraph, line 11-13). Shore 2018 further teaches FT re-injection (page 802, col. 2, line 28-31, Page 803, column 2, line 1-2, and line 10) which reads on more than one administration of FT. 
Shore 2018 does not teach administration of FT at dose of 10mg to about 350mg.
Shore 2011 teaches that NX-1207, which is Fexapotide triflutate (FT), has been successful for selective pro-apoptotic properties in patients suffering from BPH (Abstract) by 
The Nymox clinical trial teaches the use of Fexapotide triflutate (FT) in patients with prostate cancer at dosages of 15mg (Line 17). The Nymox clinical trial further teaches that the treatment led to the absence of tumors as well as reduction in biopsy and surgery or radiotherapy (line 8-10). The Nymox clinical trial also teaches that the use of FT showed consistent safety results with no significant drug-related adverse events and no significant related sexual adverse events (line 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dosages and frequency of administration of Shore 2018 and Shore 2011 and administer FT at higher doses since the Nymox clinical trial teaches a higher dosage of FT and also teaches that FT showed consistent safety results with no significant drug-related adverse events and no significant related sexual adverse events.  A skilled artisan would have had a reasonable expectation of success in using the method that is well known in the art, 
Regarding claim 13-15, Shore 2018 teaches reinjection of FT after 1 year and after 4 years (Page 802, 2nd column, line 30 and page 803, column 2, line 2) which falls within the range of the specified claims. With regards to the specific frequency of administration as well as duration as recited in claims 8-11, it would be obvious for a skilled artisan to determine this by routine experimentation until the required clinical outcome is achieved.
Regarding claim 17 and 18, Shore 2011 teaches a single dose of NX-1207 reduced the prostate volume of 30-70 ml to 6.8 ml (page 379, column 2, line 1-2, and line 16).
In summary, more than once administration of FT is known in the art as taught by Shore 2018 and the higher dose of FT administration is disclosed the Nymox making the instant claims obvious to one of ordinary skill in the art.
Response to Arguments
Applicant’s arguments, see applicant arguments, filed 12/29/2020, with respect to the rejection(s) of claim(s) 1, 2 and 7-18 under Shore et al. in (Ther. Adv. Chronic Dis. (2011) 2(6), 377–383 and Nymox clinical trial have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as set forth above, over Shore et al (2018) (World journal of urology, 36:801-809) in view of Shore et al. in (Ther. Adv. Chronic Dis. (2011) 2(6), 377–383 and Nymox clinical trial.
Conclusion
Claims 1, 2, 8-11, and 13-18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654